DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention group I, claims 1-24, in the reply filed on 03/04/2022 is acknowledged.  The traversal is on the ground(s) that there is no teaching regarding distinct of invention group and special technical feature.  This is not found persuasive because since this is national stage of international application, there is no requirement of showing distinct and the examiner has clear demonstrated that prior art teaches the special technical feature in the office action.
The requirement is still deemed proper and is therefore made FINAL.

Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2022.
Applicants further elect tribehenin as specific polyol ester of fatty acid; stearic acid as specific fatty acid; aminomethylpropanediol as specific organic base; cetearyl alcohol as specific fatty alcohol; ethylene diamine / stearyl dimer dilinoleate copolymer as specific non-silicone polymeric gelling agent. Claims 1-24 read on the elected species and are under examination.

.

Priority
	Acknowledge is made that this application is national stage of international patent application PCT/EP2019/059813, filed on 04/16/2019; which claims priority from France patent application FR1853288, filed on 04/16/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is being considered by the examiner.

Claim Objections
	Claims 1-24 are objected since the independent claim 1 does not starting from “A”, and the dependent claims 2-24 do not starting from “The”. Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 2, claim 2 does not recite what is less than 5%.
Regarding claim 3, formula (I) the R2 need link directly to oxygen atom to be ester, otherwise, it may be misinterpreted as link to carbon.
Regarding claim 18, Claim 18 recites the limitation "the solid content" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-24 are rejected under 35 U.S.C. 103 as being unpatentable over Novack et al. (US20170135942) in view of Yu et al. (US20090068255).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Novack et al.  teaches compositions and methods of using them to treat keratin fibers. More particularly, the compositions according to the invention, such as
mascaras and other cosmetics, comprise polyamide gelling agents and soft waxes, and are useful for imparting the appearance of enhanced length and volume to the treated
keratin fibers (abstract). A composition for application to keratin fibers comprising: (a) between about 0.1 % and about 10% by weight of a polyamide gellant;
(b) between about 0.1% and 10% by weight of an oil capable of forming a gel with said polyamide gellant; (c) between about 0.1 % and 10% by weight of an associative
rheological modifier; (d) between about 0.1 % and about 20% by weight of a
wax component comprising one or more waxes having a melting point of less than 70° C.; and (e) between about 0.1% and about 30% by weight of a polyurethane film former (page 13, claim 1). The oil may include volatile or non-volatile oil from 0.01% to 25% (page 4-5, [0037-0046]; page 6, [0054]). The composition also typically comprises at least one film-forming agent which may improve the wear of the composition, and can confer transfer-resistance to a makeup product. The film-forming agent may be any which is cosmetically acceptable for use around the eye, for example. Examples include polymers such as polyurethane polymers, polyethylene polymers, PVP, copolymers of PVP, ethylene vinyl acetate, dimethicone gum, C1 -C6 alkyl (meth)acrylate polymer, polyacrylates, polymethacrylates, cellulose polymers, and resins such as trimethylsiloxysilicate. The film forming agent is present from 0.01% to 50% (page 7, [0062, 0068]). The composition comprises pigment such as Iron oxide or surface treated metal oxide from about 0.01 to about 20%; the composition may also include clay or powder form 0.1% to about 25% (page 9, [0080-0082, 0084]). The compositions may, for example, comprise an emulsion. Non-limiting examples of suitable emulsions include water-in-oil emulsions, oil-in-water emulsions, silicone-
in-water emulsions, water-in-silicone emulsions. The emulsion may include an emulsifier, such as a nonionic, anionic or amphoteric surfactant, for example in
an amount sufficient to stabilize the emulsion (e.g., 0.001-10% by weight). The compounds suitable for use in the oil phase include any of the oils described herein. The oil-containing phase may be composed of a singular oil or mixtures of
different oils. The oil phase may comprise from about 1-99% (or about 5-95%, or about 10-90%, or about 20-80%) by weight of the emulsion. The aqueous phase may comprise from about 1-99% or about 5-95%, or about 10-90%, or about 20-80% by weight of the emulsion. Emulsifiers may include soya sterol, cetyl alcohol, stearic acid, emulsifying wax, acrylates, silicone containing emulsifiers and mixtures thereof. The emulsifiers typically will be present in the composition in an amount effective to disperse the discontinuous phase into the continuous phase, typically from about 0.001 % to about 10% by weight (page 9-10, [0085-0086, 0091]. Volatile solvent may be included and  is present less than 5% (page 10, [0092]). Polyamide resins such as ethylenediamine / stearyl dimer dilinoleatemy be present from 0.01% to about 25% (page 11, [0099-0100]). The composition may comprise thickener or viscosifying agent such as glyceryl tribehenate from 0.01% to about 15% (page 11, [0101]). The compositions of the invention may optionally comprise other active and inactive ingredients typically associated with the intended cosmetic or personal care
pH adjusters (e.g., triethanolamine), minerals, moisturizers, photostabilizing agents (e.g., UV absorbers). The additional components may be present individually or in the aggregate, in an amount between about 0.0001 % and about 25%, between about 0.01 % and about 15%, between about 0.1 % and about 10%, or between about 1 % and about 5% by weight of the composition (page 11, [0103]). The working example shows ingredient in aqueous and oil phase, and there are about 33% ingredients (no water) in aqueous phase (page 12, [0115]). 
	Yu et al. teaches skin care product such as lotion or cream (abstract). Exemplary pH adjusting agent includes aminomethyl propanediol and triethanolamine ([0137]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Novack et al.  is that Novack et al.    do not expressly teach aminomethyl propanediol. This deficiency in Novack et al.   is cured by the teachings of Yu et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
Novack et al., as suggested by Yu et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace aminomethyl propanediol for triethanolamine as pH adjusting agent because this is simple substitution of one known pH adjusting agent to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Novack et al teaching pH adjusting agent such as triethanolamine and Yu et al. teaching aminomethyl propanediol as alternative to triethanolamine as pH adjusting agent, it is obvious for one of ordinary skill in the art to replace aminomethyl propanediol for triethanolamine as pH adjusting agent and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1, 3-17, prior art teaches glyceryl tribehenate (tribehenin)  from 0.001% to about 15%; stearic acid 0.01% to 10%, cetyl alcohol 0.001% to about 10%; aminomethyl propanediol 0.1% to 10%; ethylenediamine / stearyl dimer dilinoleatemy from 0.01% to about 25%; water. 
Regarding elected species cetearyl alcohol (mixture of cetyl alcohol and stearyl alcohol), stearyl alcohol (C18) is obvious variant to cetearyl alcohol (C16) since they are homolog. Thus, stearyl alcohol is alternative to cetyl alcohol as emulsifier, and the combination of cetyl alcohol and stearyl alcohol (cetearyl alcohol) is also obvious, MPEP 2144.06,  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) 
Regarding claim 18, according to applicant’s specification, solid content is non-volatile components, Novack et al teaches glyceryl tribehenate (tribehenin)  from 0.001% to about 15%; stearic acid 0.01% to 10%, cetyl alcohol 0.001% to about 10%; aminomethyl propanediol 0.1% to 10%; ethylenediamine / stearyl dimer dilinoleatemy from 0.01% to about 25%; since all these components are non-volatile, their combined amount is 0.1% to (15+10+25)%=0.1% to 50%, meets the limitation of at least 40%.
Regarding claim 19, Novack et al teaches 1-90% or 20-80% aqueous phase and about 33% other ingredients in aqueous phase, the amount of water is 1 to (80-33)%= 1% to 47%.
Regarding claim 20, Novack et al teaches volatile or non-volatile oil from 0.01% to 25%, thus, there is no requirement of volatile oil at 5% or higher.
Regarding claim 21, there is no requirement of non-ionic surfactant with HLB ≥7 at 5% or higher.
Regarding claim 22, Novack et al teaches PVP (polyvinylpyrrolidone)
Regarding claim 23-24, Novack et al teaches pigment such as Iron oxide or surface treated metal oxide (pulverulent colorant according to applicant’s specification) from about 0.01 to about 20%.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17048008 in view of Novack et al. (US20170135942). The reference application teaches applicant’s claimed skin care composition except tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent), in view of Novack et al. teaching tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent) as suitable ingredient in skin care composition, it is obvious to prepare applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

s 1 and 3-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17047927 in view of Novack et al. (US20170135942). The reference application teaches applicant’s claimed skin care composition except tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent), in view of Novack et al. teaching tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent) as suitable ingredient in skin care composition, it is obvious to prepare applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 3-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17416145 in view of Novack et al. (US20170135942). The reference application teaches applicant’s claimed skin care composition except tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent), in view of Novack et al. teaching tribehenin (polyol ester of fatty acid) and ethylene diamine / stearyl dimer dilinoleate copolymer (non-silicone polymeric gelling agent) as suitable ingredient in skin care composition, it is obvious to prepare applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.


s 1 and 3-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No.  17416167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches applicant’s claimed composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JIANFENG SONG/Primary Examiner, Art Unit 1613